NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Omura (US20090098403) and Eguchi (JP2014012890) as used in the final rejection mailed 02/10/2021, where Omura teaches a steel pipe with a similar composition but does not teach the claimed Cu range, and where Eguchi teaches a similar pipe to Omura where Cu is added to improve strength and corrosion resistance in a range similar to the claimed Cu range. However, applicant has convincingly argued in the remarks filed 04/29/2021 that the claimed composition ranges and the disclosed cooling rate are critical to achieving the claimed stress ratio and subsequently the desired KISSC values, so while there is a possibility of this claimed property being present in the combination of the prior art, it is clear that this property is not necessarily present as required by the claimed invention and there is no explicit teaching or suggestion in the prior art that the claimed property would be present. Therefore, the claimed invention is considered novel and non-obvious over the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        

/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736